        Case 2:20-cv-00065-CMR Document 57 Filed 12/15/20 Page 1 of 5




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

COUNTY OF NASSAU, COUNTY OF
ALLEGANY, COUNTY OF CLINTON,
COUNTY OF CORTLAND, COUNTY OF
FRANKLIN, COUNTY OF FULTON,
COUNTY OF GREENE, COUNTY OF
HERKIMER, COUNTY OF LEWIS,
COUNTY OF MADISON, COUNTY OF
MONTGOMERY, COUNTY OF                         Case No. 2:20-cv-00065
NIAGARA, COUNTY OF OSWEGO,
COUNTY OF SCHENECTADY, and
COUNTY OF STEUBEN,


Plaintiffs,                                   JURY TRIAL DEMANDED

v.


ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;
ACTAVIS PHARMA, INC.;
ALVOGEN INC.;
AMNEAL PHARMACEUTICALS, INC.;
AMNEAL PHARMACEUTICALS, LLC;
APOTEX CORP.;
AUROBINDO PHARMA USA, INC.;
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US INC.;
BARR PHARMACEUTICALS, LLC;
BRECKENRIDGE PHARMACEUTICAL,
INC.;
CAMBER PHARMACEUTICALS, INC.;


                                     1
     Case 2:20-cv-00065-CMR Document 57 Filed 12/15/20 Page 2 of 5




CARACO PHARMACEUTICAL
LABORATORIES LTD.;
CITRON PHARMA LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES, INC.;
ENDO INTERNATIONAL PLC;
FOUGERA PHARMACEUTICALS INC.;
G & W LABORATORIES;
GENERICS BIDCO I, LLC;
GLENMARK PHARMACEUTICALS,
INC.;
GREENSTONE LLC;
HERITAGE PHARMACEUTICALS, INC.;
HIKMA LABS, INC.,
HIKMA PHARMACEUTICALS, USA,
INC.,
IMPAX LABORATORIES, INC.;
JUBILANT CADISTA
PHARMCETUICALS, INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA USA INC.;
MORTON GROVE
PHARMACEUTICALS, INC.,
MUTUAL PHARMACEUTICAL CO.,
INC.;
MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN N.V.;
OCEANSIDE PHARMACEUTICALS,
INC.;



                                  2
      Case 2:20-cv-00065-CMR Document 57 Filed 12/15/20 Page 3 of 5




PAR PHARMACEUTICAL, INC.;
PERRIGO NEW YORK, INC.;
PFIZER, INC.;
SANDOZ, INC.;
SUN PHARMACEUTICAL INDUSTRIES,
INC.;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT INC.,
TEVA PHARMACEUTICALS USA, INC.;
TORRENT PHARMA INC.,
UDL LABORATORIES, INC.,
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VALEANT PHARMACEUTICALS
NORTH AMERICA, LLC;
VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.;
VERSAPHARM, INC;
WEST-WARD COLUMBUS, INC.,
WEST-WARD PHARMACEUTICALS
CORP.;
WOCKHARDT USA LLC; and
ZYDUS PHARMACEUTICALS (USA),
INC.,
Defendants.




              PLAINTIFFS’ MOTION FOR LEAVE TO AMEND




                                   3
       Case 2:20-cv-00065-CMR Document 57 Filed 12/15/20 Page 4 of 5




     Both the Federal Rules of Civil Procedure and basic considerations of fairness

and justice suggest that Plaintiffs be allowed to amend their pleadings. Rule 15

mandates that leave to amend should be “freely given.”

     This is especially so in this particular case, where no motion to dismiss or

Answer has been filed or served, no discovery requests have been served, and no

scheduling order has been entered – so Defendants cannot be prejudiced by the

amendment of Plaintiffs’ allegations.

     This is even more especially so because this is a case about a price-fixing and

bid-rigging cartel, where courts have long recognized “the facts of the conspiracy

are for the most part within [the] possession and knowledge of defendant.” See,

e.g., F.D.I.C. v. WH Venture, No. 84-5673, 1986 WL 3560, at *1 (E.D. Pa. Mar. 13,

1986) (citing Leonia Amusement Corporation v. Lowe’s Incorporated, 16 F.R.D. 583, 584

(S.D.N.Y. 1954)). Indeed, Congress has voiced its support for this principle as well,

by tolling the applicable statute of limitations in antitrust cases in which the DOJ

brings criminal proceedings pending the completion of those proceedings, plus one

additional year. See 15 U.S.C. § 16(i).

     Given that the Rules, basic principles of fairness, and strong public policy

considerations all support granting leave to amend, Plaintiffs respectfully request

leave to file their proposed Second Amended Complaint.


Dated: December 15, 2020                  Respectfully Submitted,


                                            4
Case 2:20-cv-00065-CMR Document 57 Filed 12/15/20 Page 5 of 5




                           NAPOLI SHKOLNIK PLLC

                           /s/ Salvatore C. Badala
                           Salvatore C. Badala (SB2053)
                           Alastair J.M. Findeis
                           W. Steven Berman (Pa. Bar 45927)
                           360 Lexington Ave., 11th Floor
                           New York, NY, 10017
                           Tel: (212) 397-1000
                           Fax: (646) 843-7603
                           sbadala@napolilaw.com
                           afindeis@napolilaw.com

                           /s/ W. Steven Berman
                           W. Steven Berman (Pa. Bar 45927)
                           Napoli Shkolnick PLLC
                           One Greentree Center, Suite 201
                           10,000 Lincoln Drive, East
                           Marlton, NJ 08053
                           Tele: (856) 988-5574
                           Fax: (646) 843-7603
                           wsberman@napolilaw.com

                           Attorneys for the Plaintiff Counties




                             5
